Citation Nr: 1334267	
Decision Date: 10/29/13    Archive Date: 11/06/13

DOCKET NO.  10-20 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a gynecological disorder, to include endometriosis.  

2.  Entitlement to an initial compensable disability rating for chronic right thumb/arthralgia with degenerative changes at the first metacarpal/trapezium joint.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to November 1979 and from March 1980 to August 1980.  Service records associated with the claims file indicate subsequent service with the U.S. Air Force Reserve; presumably this includes periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) regional office (RO) in Milwaukee, Wisconsin.  Jurisdiction of the ensuing appeal was subsequently transferred to the RO in Chicago, Illinois.  

In April 2012, the Veteran testified before the undersigned Veterans Law Judge at a hearing held at the RO.  A transcript of the hearing is of record.  Based on the testimony heard at the hearing the Board has recharacterized the Veteran's original claim for service connection for endometriosis as reflected on the title page.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant, if further action is required on her part.  


REMAND

Unfortunately, a remand is required for the claims on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c) (2012).  

Concerning the Veteran's claim for service connection for endometriosis, the Veteran testified that she was seen quite often during her first period of active service for gynecological problems, such as abnormal bleeding, but it was not diagnosed as endometriosis until more recently.  She told the undersigned that a doctor told her the endometriosis was ongoing but was not classified as endometriosis when she was in the military because they did not have the ability to detect it as such then.  She also testified that she was now going through menopause and no longer had bleeding issues.  See hearing transcript at pp. 3-4, 10.  

The Board notes that the August 2010 VA examiner stated that a pelvic examination was not necessary as a diagnosis of endometriosis could only be made on the basis of a biopsy.  The VA examiner did not explain why a biopsy was not done at that time (or whether this might be impossible because the Veteran was now in menopause).  While the Veteran provided the examiner with subjective evidence of chronic bleeding problems, the examiner noted that an August 2009 pelvic ultrasound and biopsy of endometrial curettings were negative for endometriosis.  Therefore, the examiner found that the Veteran was currently without symptoms and did not have a current diagnosis.  She noted that the Veteran in the past had been diagnosed with dysfunctional uterine bleeding and that the record contained no diagnosis of endometriosis by objective evidence.  

However, a different VA examiner in April 2009 had earlier diagnosed dysfunctional uterine bleeding/menorrhagia and stated that such was a continuation of a condition treated while on active duty.  The April 2009 examination report noted that the Veteran was bleeding monthly at that time and that a pelvic examination would not have added any additional information.  This report stated that the Veteran related that endometriosis had been diagnosed on biopsy in 1979 during a D & C procedure after her miscarriage and again in 1996.  A hysterectomy four years before (in 2005) was also noted for continued menorrhagia and to evaluate the status of the Veteran's uterus.  This hysterectomy confirmed endometriosis and a fibroid which was not removed.  However, the April 2009 VA examiner stated that she could not confirm a diagnosis of endometriosis because her review of the record found no documentation of an endometriosis diagnosis.  

The August 2010 VA examiner did not specifically address any conflict between the earlier VA examination report and her own.  If the Board relied on the August 2010 VA examination, the Veteran's claim could be denied because she had no current diagnosed disability.  On the other hand, the April 2009 VA examiner failed to explain why she diagnosed uterine bleeding and did not contradict the Veteran's report of monthly bleeding when the Veteran had reportedly undergone a hysterectomy several years before.  In any event, the Board cannot rely on the April 2009 VA examination because of the later conflict with the August 2010 VA examination.  

The Board notes that while service connection requires the presence of a current disability, that requirement is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed, or during the pendency of that claim.  A claimant may be granted service connection even though the disability resolves prior to the final adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this case, the April 2009 VA examination suggests that the Veteran was still menstruating after she had filed her claim for service connection in December 2008, even though she had undergone a hysterectomy several years before.  The August 2010 VA examination and her Board testimony indicate that the Veteran is now undergoing menopause.  

The Board finds that the April 2009 and August 2010 VA examinations are inadequate and that the Veteran is entitled to an adequate and thorough VA examination and medical opinion.  Service treatment records show treatment for gynecological problems, including bleeding.  Post-service medical evidence shows treatment for gynecological complaints, including bleeding.  The April 2009 VA examiner even found that dysfunctional uterine bleeding was a continuation of a condition treated while on active duty.  There are sufficient reasons to warrant a thorough VA examination and medical opinion in this case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Therefore, on remand the RO/AMC shall schedule the Veteran for a gynecological examination to determine whether she has, or recently had, any gynecological disorder that more likely than not is related to her active service.  

Concerning the Veteran's claim for an initial compensable disability rating for the right thumb, the Veteran, a VA lab technician, testified during her April 2012 Board hearing that at work she was now limited in grasping, pinching, and lifting with her right thumb.  She also complained that she could not completely straighten her thumb and had trouble moving it and could not make a fist where the thumb is opposed to the fingers.  She also suggested some nerve problems and some numbness as well as weakness.  The Veteran further testified that she has dropped things because of the thumb and had intermittent pain.  Finally, the Veteran stated she faced restrictions doing her job and VA was going to try and find her another job because she could not properly use her right hand.  See hearing transcript at pp. 18-24.  

The Board believes that it is appropriate that the Veteran's most recent symptoms be evaluated as her VA examinations of the right thumb were in April 2009, May 2009 and August 2010, now more than three and four years ago.  In addition, the Board's review of the three examination reports discloses that the medical findings therein related to the right thumb disability did not specifically address the issues later raised at her hearing or the rating criteria of potentially applicable diagnostic codes for this service-connected disability.  

The Veteran was granted service connection for a chronic right thumb sprain/arthralgia in the July 2009 rating decision now on appeal and awarded a noncompensable disability rating, effective December 5, 2008, pursuant to Diagnostic Code 5299-5224.  This hyphenated code refers to rating an upper or lower extremity based on the criteria for ankylosis of the thumb.  38 C.F.R. § 4.71a (2012) (ratings for the musculoskeletal system).  In May 2011, the Veteran was also service connected for degenerative changes at the first metacarpal/trapezium joint of the right hand and awarded a noncompensable disability rating, effective December 30, 2009, in conjunction with her already service-connected right thumb disability.  

The Board notes that the Veteran's right thumb disability could be evaluated, and possibly increased, under several possible diagnostic codes, including 5003 (for rating degenerative arthritis), 5215 (for rating limitation of motion of the wrist), 5224 (for rating ankylosis of the thumb), and 5228 (for rating limitation of motion of the thumb).  Unfortunately, as noted above, her previous VA examinations did not specifically address these rating criteria in describing the right thumb.  

The Board feels that an updated VA examination of the right thumb is required to make an informed decision regarding the Veteran's current level of functional impairment and to evaluate adequately her current level of disability.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous evaluation where necessary to reach a decision on the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  Because the current level of the Veteran's disability is unclear, the Board believes that another examination is necessary.  Therefore, upon examination, the examiner should be requested to comment on the functional effects the Veteran experiences as a result of her right thumb disability, including for example in conjunction with her daily and occupational activities.  In addition, where further evidence, or clarification of the evidence, is needed for proper appellate decision-making, a remand to the RO is required.  38 C.F.R. § 19.9(a)(1) (2012).  

In addition, a check of the Virtual VA computer system does not register any of the Veteran's medical records.  The Board's review of the claims file shows no recent VA treatment records.  Therefore, on remand the RO/AMC must associate with the claims file, or in the Veteran's Virtual VA eFolder, all VA medical records from the Milwaukee, Wisconsin VA Medical Center (VAMC), from October 2010 to the present, and from the North Chicago VAMC, from April 2011 to the present.  VA has a duty to obtain all relevant VA and governmental records prior to adjudication of a claim.  38 U.S.C.A § 5103A(c)(3); see Bell v. Derwinski, 2 Vet. App. 611 (1992) (observing that any VA treatment records that have been generated up to and including the date of the Board's decision, whether or not filed in the appellant's claims folder, are in the constructive possession of the Board and must be considered).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and her representative and ask them to specify all private and VA medical care providers who have treated her for her gynecological and right thumb disorders.  After the Veteran has signed the appropriate releases, attempt to obtain and associate with the claims file, or the Veteran's Virtual VA eFolder, any records identified by the Veteran that are not already associated with the claims file, in particular any records of evaluation or treatment from the VAMC in Milwaukee, Wisconsin, for the period from October 2010, and from the North Chicago VAMC, for the period from April 2011.  

All attempts to procure records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and her representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.  

2.  Following completion of the above, the RO/AMC shall schedule the Veteran for a VA gynecological examination, with an examiner other than either of the medical personnel who conducted the April 2009 and August 2010 VA examinations, to determine the nature and likely etiology of any current gynecological disorder or any gynecological disorder the examiner believes was present in December 2008 at the time the Veteran filed her claim.  The entire claims file, including a copy of this Remand, must be made available to the examiner for review.  All tests deemed necessary by the examiner should be undertaken, including a laparoscopy and biopsy if necessary to confirm a diagnosis of endometriosis.  Based on the examination and record review, the examiner should provide an opinion as to the following: 

(a) whether the Veteran currently suffers from (or was suffering from in December 2008 at the time she filed her claim) the residuals of any gynecological disorder, to include endometriosis; and 

(b) If so, whether such diagnosed disorder is at least as likely as not (a 50 percent probability or greater) related to any event or incident during service from November 1975 to November 1979 or from March 1980 to August 1980.  

The VA gynecological examiner is requested to comment on the findings and opinions of the April 2009 VA examination and August 2010 VA examination and attempt to reconcile any conflicts in the medical evidence.  He or she is also requested to explain whether a female may suffer from endometriosis or the residuals of endometriosis after a hysterectomy or during menopause and whether the laparoscopy and biopsy sometimes noted as needed to confirm a diagnosis of endometriosis can successfully be undertaken after a hysterectomy or during menopause.  

If the requested opinions cannot be provided without resorting to speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation.  

3.  Following completion of the development requested in paragraph #1, schedule the Veteran for a VA examination to determine the current nature and severity of her service-connected right thumb sprain/arthralgia with degenerative changes at the first metacarpal/trapezium joint disability.  The examiner must review the claims file and must note that review in the report.  All indicated studies should be conducted, and all findings reported in detail.  This VA examination must cover applicable rating criteria for this service-connected disability including: Diagnostic Code 5003 (rating degenerative arthritis); Diagnostic Code 5215 (rating limitation of motion of the wrist); Diagnostic Code 5224 (rating ankylosis of the thumb as an individual digit); and Diagnostic Code 5228 (rating limitation of motion of the thumb).  The examiner must also comment on whether examination findings in previous VA examinations dated in April 2009, May 2009, and August 2010 are analogous to any of the rating criteria noted above.  

The VA examiner should also include observations as to any functional loss, such as pain on movement, swelling, deformity, instability, interference with lifting, making a fist and weight-bearing, weakened movement, excess fatigability, and incoordination, and effects on daily and occupational activities.  The examiner's observations should clearly explain what findings are relevant to rating the Veteran's right thumb service-connected disability and what findings relate to some nonservice-connected disorder, such as her past two wrist surgeries.  

4.  After all development has been completed, the RO/AMC shall adjudicate the Veteran's claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and her representative shall be provided with a Supplemental Statement of the Case and allowed appropriate time for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  


